



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Foy,









2012 BCCA 11




Date: 20120106

Docket: CA038656

Between:

Regina

Respondent

And

Christopher Walter
Foy

Appellant




Before:



The Honourable Chief Justice Finch





The Honourable Madam Justice Prowse





The Honourable Mr. Justice Chiasson




On appeal from: Supreme
Court of British Columbia, January 21, 2010
(
R. v. Foy
, Cranbrook Registry 25404)

Oral Reasons for Judgment




Counsel for the Appellant:



B.B. Blakeley





Counsel for the Respondent:



P. Eccles





Place and Date of Hearing:



Vancouver, British
  Columbia

January 12, 2012





Place and Date of Judgment:



Vancouver, British
  Columbia

January 12, 2012






[1]

FINCH C.J.B.C.
: The appellant, Christopher Foy, appeals his
conviction on one count of possessing cocaine for the purposes of trafficking,
entered following a trial in the Supreme Court of British Columbia on 21
January 2010 by judge alone. There are two grounds of appeal advanced. First,
the appellant says the judge erred in admitting as evidence the cocaine seized
from a vehicle, it having been found by police after a number of breaches of
the appellants
Charter
rights. Second, the appellant says that even if
the cocaine was properly admitted, the verdict is in any event unreasonable.

[2]

The
Crown concedes that the appeal should be allowed on the ground that the verdict
is unreasonable. It submits that the cocaine was properly admitted into
evidence, but in light of the Crowns concession on unreasonable verdict, it is
unnecessary to comment on that issue.

[3]

On
14 March 2007, RCMP officers from the Columbia Valley Detachment, acting on
information received from an off-duty officer, stopped a pickup truck on the
highway east of Radium Hot Springs. The appellant was driving the pickup, and
there was one passenger. With the assistance of a police dog, the officers
located a bag containing 170 grams of cocaine concealed under the hood of the
vehicle in the front right side quarter panel. The vehicle was registered to a
third party. There was no evidence that the appellant had used the vehicle on
any prior occasion.

[4]

The
judge held there was a reasonable doubt as to whether the passenger was in
possession of the cocaine. With respect to the appellant he said:

[32]      However,
I find otherwise with respect to Mr. Foy. He was the driver of the vehicle. He
had control of it. He had possession of the truck and what was within the truck.
There is, of course, no direct evidence that Mr. Foy knew of the cocaine under
the hood, nor that he handled it or that he placed it there. But the totality
of the evidence points to his knowledge of it being there, and his possession
of it, as the only reasonable explanation. I am satisfied beyond a reasonable
doubt that Mr. Foy had possession of the cocaine and that, given its quantity,
that possession was for the purpose of trafficking.

[5]

As
the Crown very properly concedes, there was no admissible evidence, direct or
circumstantial, from which the appellants knowledge of the drugs could be
inferred. The cocaine was not visible to anyone in the vehicle. It produced no
noticeable smell. There were no fingerprints found on the bag containing the
cocaine. It was not in close proximity to the driver. There was a passenger in
the vehicle, and the vehicle was registered to a third party. There was no
evidence as to how long the appellant had been in possession of the pickup.

[6]

As
the Crown concedes, inferences other than the guilt of the appellant were
reasonably available on the admissible evidence.

[7]

I
would allow the appeal, set aside the conviction and direct that an acquittal
be entered.

[8]

PROWSE
J.A.
:
I agree.

[9]

CHIASSON
J.A.
:
I agree.

[10]

FINCH
C.J.B.C.
:
So ordered.

The Honourable Chief Justice Finch


